Citation Nr: 0021852	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  94-09 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for depression 
secondary to a service-connected left knee disability.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from June 25, 1987 to July 
31, 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Portland Regional Office (RO).  In a September 1992 
rating decision, the RO denied the appellant's application to 
reopen the previously denied claim of service connection for 
a left knee disorder.  In a January 1994 rating decision, the 
RO denied his claim of service connection for depression 
secondary to a left knee disorder.  In a September 1994 
rating decision, the RO denied the claim of service 
connection for PTSD.  The appellant disagreed with each of 
these determinations and this appeal ensued.  

On appeal in September 1996, the Board remanded the claim of 
service connection for PTSD and deferred consideration of the 
claim of service connection for depression secondary to a 
left knee disability.  The RO conducted additional 
development and returned these claims to the Board, over 
which it continues to exercise jurisdiction.  

In September 1996 the Board also reopened the previously 
denied claim of service connection for a left knee disorder 
and remanded that claim for further development of the 
record.  The RO in a January 1999 rating decision granted 
service connection for "left knee chronic synovitis plus 
symptomatic patellar chondromalacia plus degenerative 
arthritis".  That rating decision constituted a full award 
of that benefit (service connection) sought on appeal.  
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 
(notice of disagreement applies only to the element of the 
claim being decided, such as service-connectedness).  Thus, 
the Board no longer has jurisdiction over the service-
connection claim.  

In February 1999, the appellant expressed disagreement with 
the RO's January 1999 rating decision that the left knee 
disability warranted a 10 percent evaluation effective July 
15, 1992.  The RO then issued a statement of the case as to 
these issues in June 1999.  To perfect an appeal, the 
appellant must submit a substantive appeal within 60 days 
from the date that the RO mailed the statement of the case to 
the appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.200, 20.302(b).  The only further 
communication from the appellant after the June 1999 
statement of the case is a November 1999 statement, in which 
he discussed his PTSD claim but did not refer to or discuss 
the rating or effective date assigned to the left knee 
disability.  The statement did not set out specific arguments 
relating to errors of fact or law made by the RO in reaching 
the determination being appealed or refer to any specific 
item in the statement of the case, as required of a 
substantive appeal.  38 C.F.R. § 20.202.  The Board must 
construe the arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal.  Here, 
though, even a liberal reading of his November 1999 statement 
cannot be interpreted as argument predicated on a left knee 
claim.  Because the record does not show that the appellant 
has filed a timely substantive appeal, the Board does not 
have jurisdiction over his claims for a higher evaluation and 
an earlier effective date for a left knee disorder.  

Before proceeding, the Board must address the status of the 
appellant's representative.  At the time of the September 
1996 remand, the Oregon Department of Veterans' Affairs 
represented the appellant.  A properly filed designation made 
prior to an appeal will continue to be honored, unless the 
appellant has revoked it or unless the representative has 
properly withdrawn.  38 C.F.R. §§ 20.602, 20.608.  The 
representative sent to the appellant a July 1999 letter 
informing him of its intent to withdraw unless contacted by 
the appellant.  In August 1999, the representative informed 
VA that it had not heard from the appellant and was 
withdrawing as his representative.  Therefore, at this time 
the appellant is unrepresented.  


FINDINGS OF FACT

1.  No competent evidence has been submitted linking the 
post-service findings of depression to the service-connected 
left knee disability.  

2.  Competent evidence has been submitted linking the post-
service findings of PTSD to service.  

3.  All available evidence necessary for an equitable 
disposition of the appeal regarding service connection for 
PTSD has been obtained.  

4.  The record does not include evidence verifying the 
occurrence of the claimed stressor.  


CONCLUSIONS OF LAW

1.  The claim for service connection for depression secondary 
to a left knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (1996); 
38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a claimant 
served continuously for 90 days or more during a period of 
war, as is the case with the appellant, psychosis manifest to 
a degree of 10 percent within a year from the date of 
termination of such service shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  

The initial question is whether the appellant has presented 
evidence of a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
This evidentiary threshold is rather low, requiring only that 
a claim be plausible or capable of substantiation.  Hensley 
v. West, No. 99-7029, slip op. at 13 (Fed. Cir. May 12, 2000) 
(citing Murphy, 1 Vet. App. at 81).  An allegation that a 
disorder is service connected is not sufficient; the 
appellant must submit competent evidence in support of the 
claim that would justify a belief by a fair and impartial 
individual of its plausibility.  38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.  Hensley, No. 99-7029, slip op. at 13 
(Fed. Cir. May 12, 2000); Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  A 
claim may also be well grounded if the condition is observed 
in service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  See also Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993) (type of evidence required 
depends on issue presented).  If the appellant does not meet 
this burden, VA cannot assist him in development of evidence 
pertinent to the claim.  Morton v. West, 12 Vet. App. 477, 
485 (1999).  

With respect to the claim of service connection for 
depression secondary to the left knee disability, a secondary 
service connection claim is well-grounded when the appellant 
has presented medical evidence supporting an alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Here, the RO 
has established service connection for a left knee disability 
and the evidence indicates that the appellant has a 
psychiatric disorder manifested by depression.  The record 
does not, however, include any evidence suggesting that this 
psychiatric symptomatology is related to the left knee 
disability.  VA clinical records from 1987 to 1997 showed 
that he had depression and anxiety, but did not discuss this 
symptomatology in the context of the left knee disability.  
VA examinations in May 1994, August 1987, April 1993, March 
1999, and February 2000 similarly identified psychiatric 
symptomatology consistent with depression, but did not refer 
to the left knee disability as a cause of that 
symptomatology.  

The only evidence of record suggesting such a link is the 
contentions of the appellant himself, his testimony at a 
February 1994 hearing, and the various lay statements 
submitted on his behalf.  Generally statements prepared by 
lay persons ostensibly untrained in medicine cannot 
constitute competent medical evidence to render a claim well 
grounded.  A layperson can certainly provide an eyewitness 
account of an appellant's visible symptoms.  Layno v. Brown, 
5 Vet. App. 465, 469 (1994).  However, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this case, the 
record does not indicate that the appellant or the authors of 
the lay statements possess the requisite expertise to offer a 
medical opinion.  

In light of this analysis, the Board determines that, because 
the appellant has not submitted competent medical evidence 
linking the current psychiatric symptomatology to service, he 
has not satisfied the third and final element of a well-
grounded claim.  Because the claim is not well grounded, VA 
cannot assist him in further development of the claim.  
38 U.S.C.A. § 5107(a); Morton, 12 Vet. App. at 485.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the December 1993 statement of the case and in the 
September 1994 and March 2000 supplemental statements of the 
case in which the appellant was informed that the reason for 
the denial of the claim was the lack of competent evidence 
linking the current symptomatology of depression to a 
service-connected disability.  Furthermore, by this decision, 
the Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.

With respect to the claim of service connection for PTSD, a 
well-grounded claim of service connection for PTSD requires 
medical evidence of a current disorder, lay evidence, 
presumed credible, of an in-service stressor, and medical 
evidence linking the two.  Gaines v. West, 11 Vet. App. 353, 
357 (1998); Cohen (Douglas) v. Brown, 10 Vet. App. 128 
(1997).  The evidence indicates that the appellant has a 
current diagnosis of PTSD based on a history of stressors 
provided by the appellant.  Those stressors, according to the 
examiners, match his contentions and were used as the 
foundation of the diagnoses of PTSD.  Therefore, he has 
submitted competent evidence satisfying the three elements of 
a well-grounded claim.  

Because the PTSD service-connection claim is well grounded, 
VA has a duty to assist the appellant in the development of 
the facts pertinent to the claim.  The appellant alleges that 
during service he experienced stressful events precipitating 
his PTSD.  He stated that he was "forced to march [and] do 
detail work while on a light duty order stating no marching . 
. . ."  He also alleges that he was verbally harassed by his 
commander, punched with a rifle butt, and forced to sign a 
statement waiving his rights to file for disability 
compensation.  These stressors, the appellant maintains, form 
the basis for his PTSD.  

In its September 1996 remand, the Board directed the RO to 
afford the appellant an opportunity to submit a comprehensive 
statement concerning his claims stressors, review the claims 
file and prepare a summary of all claimed stressors, attempt 
to obtain any credible supporting evidence of the claimed 
stressors, and then determine whether there is credible 
supporting evidence of the claimed stressors.  The appellant 
submitted the statement in September 1997 and the 
supplemental statement of the case in March 2000 indicates 
that the RO summarized his claimed stressors.  

In an attempt to obtain credible supporting evidence of the 
stressors, the RO contacted the Naval Inspector General, 
which may have possessed records relevant to the claim.  In a 
March 1999 letter, the Naval Inspector General referred the 
RO to the Chief of Naval Education and Training (CNET), who 
in a March 1999 letter indicated that the Naval Training 
Center in Orlando (where the appellant was assigned 
throughout his brief service) was closed in 1995 and that 
"there are no records left in the Orlando area to assist in 
a review of your concerns."  A report of contact form dated 
in August 1999 shows that CNET stated any records remaining 
would be at the National Personnel Records Center under the 
appellant's administrative records.  The record includes 
copies of the appellant's personnel records, received in June 
1999.  

The Board finds that VA has satisfied its duty to assist the 
appellant in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The RO's actions in this case appear 
to be in accordance with the development required of claims 
involving allegations of personal assault.  See Patton v. 
West, 12 Vet. App. 272 (1999); VA ADJUDICATION PROCEDURE MANUAL 
M21-1, Part III,  5.14 (Feb. 20. 1996).  See also YR v. 
West, 11 Vet. App. 393 (1998) ( 5.14 is a substantive rule 
and the equivalent of a VA regulation).  On appellate review, 
the Board sees no areas in which further development may be 
fruitful.  

As to the merits of the claim, prior to March 7, 1997, 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptoms and the claimed in-service 
stressor.  If the claimed stressor was related to combat, 
service department evidence that the appellant engaged in 
combat or that he was awarded a combat citation would be 
accepted, absent evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1996).  See Cohen, 10 Vet. App. at 136.  

Effective on and after March 7, 1997, service connection for 
PTSD required medical evidence diagnosing the condition in 
accord with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service  
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence established 
that the appellant engaged in combat with the enemy and the 
claimed stressor was related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor was consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the appellant's lay testimony alone could establish 
the occurrence of the claimed in-service stressor.  See 64 
Fed. Reg. 32,807-08 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) (1999)) and 38 C.F.R. § 4.125 (requiring PTSD 
diagnoses to conform to the criteria in AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)).  Because the appellant does not allege 
that his claimed stressor is combat related, he is not 
entitled to a rebuttable evidentiary presumption in favor of 
his lay contentions.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f) (1996 and 1999).  

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
as is the case here, the version more favorable to the 
appellant should apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The Board must determine whether the new 
version of 38 C.F.R. § 3.304(f) (1999) is more favorable to 
the appellant.  If so, it should apply that version for the 
period from and after March 7, 1997, the effective date of 
the regulatory change.  The Board should apply the old 
version of 38 C.F.R. § 3.304(f) (1996) for periods preceding 
March 7, 1997.  See DeSousa v. Gober , 10 Vet. App. 461, 467 
(1997) (claims must be fully adjudicated under both the new 
and the old criteria to determine which version is more 
favorable).  In this case, since the outcome is determined by 
whether the claimed stressor is verified, the old and the new 
versions of the regulation are equally favorable to the 
appellant.  

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel, i.e., the RO and the Board.  If adjudicators 
conclude that the record establishes the existence of such 
stressor, then and only then, should the case be referred for 
medical examination to determine the sufficiency of the 
stressor and whether the remaining elements required to 
support the diagnosis of PTSD have been met, based on the 
stressor adjudicators have accepted as established by the 
record.  In other words, if the adjudicators determine that 
the record does not establish the existence of an alleged 
stressor in service, a medical examination to determine 
whether PTSD due to service is present would be pointless.  
West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 
6 Vet. App. 91 (1993).  

The evidence relevant to whether the appellant experienced a 
stressor that might form the basis for PTSD is as follows:  

? The service separation document is silent as to the 
reason for the appellant's discharge or any indication 
of personal assault.  The service medical records are 
silent as to any evidence of personal assault.  Those 
records instead show that he had a diagnosis of left 
knee patellofemoral syndrome.  A medical board found 
that he was unfit for service and recommended he be 
discharged by reason of physical disability.  

? The service personnel records include the medical 
reports showing a left knee disability.  They also 
include a "Statement of Patient Concerning the 
Findings of a Medical Board" dated in July 1987, 
following the medical board report and signed by the 
appellant, indicating that he had been informed of the 
medical board's recommendation that he be discharged by 
reason of physical disability and that he did not 
desire to submit a statement in rebuttal.  

? In a July 1987 letter to his father, the appellant 
expressed his loneliness, and indicated that he had 
sinus and knee problems that might result in a medical 
discharge.  He also noted that basic training was 
"easy", although marching caused pain and swelling in 
his knee.  

? In a December 1987 VA clinical record, it was noted that 
the appellant stated he was told during basic training 
that he was a "quitter" and a "communist", that the 
Navy had ways of dealing with such persons, that he was 
faking his injury, and that he was forced to resume 
regular training activities despite his limited-duty 
status on account of his left knee injury.   

? Statements from the appellant's father, mother, and 
brother in February 1994 indicated that he was a 
different person after his return.  His brother noted 
that, as an Air Force veteran, he knew that the 
"military plays mind games and puts its people under 
duress".  His parents indicated that military 
personnel prevented the appellant from calling home, 
belittled him, degraded him relentlessly, and treated 
his injury as a disciplinary rather than a medical 
problem.  

? In January 1996 statements, several persons who knew the 
appellant before service stated that he was a different 
person after his return.  

? The appellant's spouse stated in October 1995 and 
September 1997 statements that the appellant had 
physically attacked her in the midst of flashbacks 
concerning past in-service experiences.  

Of this evidence, the only documents supporting a conclusion 
that the appellant underwent some form of physical or 
emotional duress are (1) the appellant's statements and (2) 
the lay statements from his family and friends.  Some of 
these statements simply indicate that the appellant was a 
changed person after his return from service; thus, to the 
extent that these statements do not address the key concern 
in this case, verification of the claimed stressors, they are 
not probative evidence weighing in his favor.  Additionally, 
these statements are not contemporaneous with the events 
depicted, having been prepared between six and 10 years after 
the events depicted in them, thereby reducing their probative 
value.  Moreover, those parts of the statements indicating 
that the appellant was emotionally or physically harassed 
during his brief service are presumably based on the 
appellant's recollections of events in service as told to the 
signers, rather than on a signer's own recollection of those 
events.  Therefore, the lay statements, while persuasive as 
to the signer's understanding of the appellant's version of 
in-service events, have little weight in verifying the 
occurrence of the claimed stressors.  

The evidence prepared near-contemporaneously with service 
includes the service department records, the service medical 
records, the July 1987 letter from the appellant to his 
father, and the December 1987 VA clinical record.  The 
service department records and the service medical records 
show that the appellant was separated from service for a 
medical problem, a left knee disability.  There is no 
indication from those records that he underwent any form of 
emotional or physical abuse.  Moreover, as noted above when 
discussing VA's duty to assist in this case, the Naval 
Inspector General and CNET were unable to provide any further 
information that might support the appellant's contentions.  
As for the July 1987 letter, the appellant indicated he was 
lonely, might receive a medical discharge, and perceived 
basic training as "easy".  He did report to his father that 
marching caused pain and swelling in his knee, but he did not 
suggest that he was being emotionally or physically harassed 
in a manner outside the normal course of basic military 
training.  Thus, the only documents of record contemporaneous 
with service do not verify a stressor.  

The appellant did state to a VA counselor, as recorded in the 
December 1987 clinical record, that naval officers told him 
he was a "quitter" and a "communist", suggested he was 
faking his left knee injury, and then forced him to resume 
regular training activities despite his injury.  While the 
actions of those conducting military training may not always 
be pleasant, basic training is designed to transition 
recruits from civilian life to military life and to begin an 
indoctrination into a life characterized by physical and 
emotional stress.  Such activities as described by the 
appellant may have occurred, and if they did may be 
interpreted as part of every recruit's basic military 
training.  However, the record does not document any such 
occurrence.  Even the appellant's own July 1987 letter to his 
father in the midst of basic training did not allude to any 
emotional or physical assault that might form the basis for a 
stressor as described by the appellant.  The Board 
understands the appellant's suggestion that being told by 
others in authority that he was a "quitter" and a 
"communist" and that he faked his injury caused within him 
some degree of emotional angst.  But the question here is 
whether these events actually happened.  On the evidence of 
record, we cannot so conclude.  

For the reasons discussed above, the Board concludes that the 
evidence of record does not verify the occurrence of a 
stressor in service.  Therefore, the record does not include 
evidence satisfying 38 C.F.R. § 3.304(f) (1996) or 38 C.F.R. 
§ 3.304(f) (2000).  The preponderance of the evidence is 
against the claim of entitlement to service connection for 
PTSD and the claim must be denied.  


ORDER

Service connection for depression secondary to a left knee 
disability is denied.  

Service connection for PTSD is denied.  



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)


 



